DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 

Claims 19-20 are directed to products of nature, namely naturally occurring miRNA sequences, and a reagent for performing a nucleic acid assay, which generally encompass products of nature, such as water and natural polymerase. 
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claim 19-20 are directed to manufactures and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claim 17-20 are directed to a natural phenomenon, as discussed above, as the claims recite products of nature, such as naturally occurring miRNA sequences (i.e. fragments of human genomic DNA complementary to the miRNA sequences would be encompassed by the claims) and natural reagent (e.g. a naturally occurring nucleotide polymerase). 
Regarding step 2A, Prong 2, claims 17-20 recite the additional elements of: instructions for performing the assay to detect the at least one cancer-associated miRNA. The additional element do not 
The next step in the analysis, step 2B, asks whether the additional elements amount to significantly more than the judicial exception itself. Factors to be considered are discussed in MPEP 2106.05. After a review of these factors, the additional elements recited in claim 17-20 (instructions for performing the assay) are not deemed to amount to significantly more, because said instructions may be regarded as mere instructions to employ the products of nature, i.e. naturally occurring miRNA sequences and natural ingredients of the recited reagent, as discussed above, and moreover were well-understood, routine and conventional practices as shown, for example, by Quinn et al. (U.S. Pre-Grant Publication No. US 2004/0157238 A1) (Abstract; para [0070]-[0071]).

Claim 21 is directed to a natural correlation between certain miRNA biomarkers and cancer.
With regard to step 1, claim 21 is a process and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(II)(A)), claim 21 is directed to a natural phenomenon, as discussed above, as it recites a natural correlation between certain biomarkers and cancer. 
Regarding step 2A, Prong 2, claim 21 recites the additional elements of: obtaining a sample, detecting miRNAs, and administering a treatment. These additional elements do not integrate the judicial exception into a practical application. Obtaining a sample and performing an assay to detect the biomarkers may be regarded as insignificant extra-solution activities, specifically mere data gathering (see MPEP 2106.05(g)). With regard to the treatment step, MPEP 2106.04(d)(2) states then determining whether a claim applies or uses a recited judicial exception to effect a particular treatment of prophylaxis for a disease or medical condition, the following factors are relevant: (a) the particularity or 

The next step in the analysis, step 2B, asks whether the additional elements amount to significantly more than the judicial exception itself. Factors to be considered are discussed in MPEP 2106.05. After a review of these factors, the additional elements recited in claim 21 (obtaining a sample, detecting miRNA, treating) are not deemed to amount to significantly more, as these represent insignificant extra-solution activities as discussed above, and moreover were well-understood, routine and conventional practices as shown, for example, by Hamam (Scientific Reports (2016)), who disclosed a method of identifying a human patient at risk of cancer, which included obtaining a sample and detecting the presence of has-miR-3141 (Abstract).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14, 16, 17-21 are rejected under 35 U.S.C. 102(a)(2) as being by U.S. Pre-grant Publication No. US 2017/0130275 A1 by Kondou et al. (hereinafter “Kondou”).
Regarding claim 1, Kondou teaches a method of detecting the presence or absence of a cancer-

(a) obtaining a biological sample from a human patient (para [0747]-[0748] “Examples of the sample used in the method of the present invention can include samples prepared from living tissues (preferably breast tissues) or body fluids such as blood, serum, plasma, and urine from the subjects…The subject used herein refers to a mammal, for example, a human, a monkey, a mouse or a rat, and is preferably a human.”); and 
(b) detecting whether at least one cancer associated miRNA is present in the biological sample using a nucleic acid based detection assay (para [0750]-[0753] “In the case of using RNA as an analyte, the detection of breast cancer (cells) can comprise, for example, the following steps (a), (b), and (c):…(a) a step of binding RNA prepared from a sample from a subject or complementary polynucleotides (cDNAs) transcribed from the RNA to a polynucleotide(s) in the kit or the device of the present invention…(b) a step of measuring the sample-derived RNA or the cDNAs synthesized from the RNA, which is/are bound to the polynucleotide(s) by hybridization using the polynucleotide(s) as nucleic acid probe(s) or by quantitative RT-PCR using the polynucleotide(s) as primer(s); and… (c) a step of evaluating the presence or absence of breast cancer (or breast cancer-derived gene expression) on the basis of the measurement results of the step (b).”),
 wherein the cancer associated miRNA is selected from the group consisting of hsa-miR-1184, hsa-miR-1226-5p, hsa-miR-1468-3p, hsa-miR-208a-5p, hsa- miR-216b-5p, hsa-miR-30d-5p, hsa-miR-3124-5p, hsa-miR-3141, hsa-miR-320d, hsa-miR-3613-3p, hsa-miR-3942-5p, hsa-miR-4423-3p, hsa-miR-4446-3p, hsa-miR-4499, hsa-miR-4529-3p, hsa-miR- 4530, hsa-miR-4668-5p, hsa-miR-4727-3p, hsa-miR-4749-3p, hsa-miR-4801, hsa-miR-6732-5p, hsa-miR-766-3p, hsa-miR-7855-5p, hsa-miR-8075, and hsa-miR-8084 (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection miR-4446-3p…miR-4530…miR-6732-5p…in a sample in vitro, further comparing, for example, the expression level(s) of the aforementioned gene(s) in the sample (e.g., blood, serum, or plasma) collected from a subject suspected of having breast cancer with a control expression level in the sample collected from a healthy subject (including a non-breast cancer patient(s)), and evaluating the subject as having breast cancer when the expression level(s) of the target nucleic acid(s) is different between the samples.”).

Regarding claim 2, Kondou teaches a method of claim 1, wherein the cancer associated miRNA is selected from the group consisting of hsa-miR-3124-5p, hsa-miR-1184, hsa-miR-4423-3p, hsa-miR-4529-3p, hsa- miR-7855-5p, and hsa-miR-4446-3p (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection of breast cancer” to measure an expression level of one or more breast cancer-derived genes represented by: expression level(s) of breast cancer-derived genes selected from the following group of miRNAs…miR-4446-3p…in a sample in vitro, further comparing, for example, the expression level(s) of the aforementioned gene(s) in the sample (e.g., blood, serum, or plasma) collected from a subject suspected of having breast cancer with a control expression level in the sample collected from a healthy subject (including a non-breast cancer patient(s)), and evaluating the subject as having breast cancer when the expression level(s) of the target nucleic acid(s) is different between the samples.”).

…miR-4446-3p…miR-4530…miR-6732-5p…in a sample in vitro, further comparing, for example, the expression level(s) of the aforementioned gene(s) in the sample (e.g., blood, serum, or plasma) collected from a subject suspected of having breast cancer with a control expression level in the sample collected from a healthy subject (including a non-breast cancer patient(s)), and evaluating the subject as having breast cancer when the expression level(s) of the target nucleic acid(s) is different between the samples.”).

Regarding claim 4, Kondou teaches the method of claim 1, further comprising detecting whether at least three cancer- associated miRNAs are present in the biological sample (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection of breast cancer” to measure an expression level of one or more breast cancer-derived genes represented by: expression level(s) of breast cancer-derived genes selected from the following group of miRNAs…miR-4446-3p…miR-4530…miR-6732-5p…in a sample in vitro, further comparing, for example, the expression level(s) of the aforementioned gene(s) in the sample (e.g., blood, serum, or plasma) collected from a subject suspected of having breast cancer with a control expression level in the sample collected from a healthy subject 

Regarding claim 6, Kondou teaches the method of claim 1, further comprising detecting whether at least five cancer-associated miRNAs are present in the biological sample (para [0695]-[0697]; para [0698] “The number of the polynucleotides with cancer type specificity in the combination described above can be 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more and is preferably 2 or more for the combination.”; para [0218] “The term “hsa-miR-4446-3p gene” or “hsa-miR-4446-3p” used herein includes the hsa-miR-4446-3p gene (miRBase Accession No. MIMAT0018965) described in SEQ ID NO: 127”; the combination of at least five cancer-associated miRNA includes hsa-miR-4446-3p).

Regarding claim 7, Kondou teaches the method of claim 1, further comprising detecting whether at least six cancer-associated miRNAs are present in the biological sample (para [0695]-[0697]; para [0698] “The number of the polynucleotides with cancer type specificity in the combination described above can be 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more and is preferably 2 or more for the combination.”; para [0218] “The term “hsa-miR-4446-3p gene” or “hsa-miR-4446-3p” used herein includes the hsa-miR-4446-3p gene (miRBase Accession No. MIMAT0018965) described in SEQ ID NO: 127”; the combination of at least six cancer-associated miRNA includes hsa-miR-4446-3p).

Regarding claim 8, Kondou teaches the method of claim 1, wherein the human patient has at least one cancer risk factor (para [0717] “The method for detecting breast cancer according to the present invention can also evaluate or diagnose, for example, the presence or absence of amelioration of the disease or the degree of amelioration thereof in a breast cancer patient in the case that a 

Regarding claim 9, Kondou teaches the method of claim 1, wherein the cancer is breast cancer (Abstract).

Regarding claim 10, Kondou teaches the method of claim 1, wherein the nucleic acid- based detection assay is an miRNA array assay (para [0757] “In the case of using the nucleic acid array analysis, an RNA chip or a DNA chip in which the nucleic acid probes (single-stranded or double-stranded) are attached to a substrate (solid phase) is used…The term “chip” used herein includes all of these arrays. 3D-Gene™ Human miRNA Oligo chip (Toray Industries, Inc.) can be used as the DNA chip”).

Regarding claim 11, Kondou teaches he method of claim 1, wherein the nucleic acid-based detection assay is a PCR assay (para [0754] “For example, various hybridization methods can be used for detecting, examining, evaluating, or diagnosing breast cancer (or breast cancer-derived gene expression) in vitro according to the present invention. For example, Northern blot, Southern blot, RT-PCR, DNA chip analysis, in situ hybridization, Northern hybridization, or Southern hybridization can be used as such a hybridization method.”).

Regarding claim 12, Kondou teaches the method of claim 11, wherein the PCR assay is an RT-PCR assay or a Quantitative PCR (qPCR) assay (para [0754] “For example, various hybridization methods can be used for detecting, examining, evaluating, or diagnosing breast cancer (or breast cancer-derived gene expression) in vitro according to the present invention. For example, Northern blot, Southern blot, 

Regarding claim 14, Kondou teaches the method of claim 1, wherein the nucleic acid- based detection assay is a multiplex miRNA profiling assay (para [0694] “The aforementioned combination constituting the kit or the device for discriminating a breast cancer patient from a healthy subject according to the present invention is desirably…Specifically, any two of the aforementioned polynucleotides that consist of the aforementioned nucleotide sequences represented by SEQ ID NOs: 1 to 269 and 851 to 856 may be combined”; para [0218] “The term “hsa-miR-4446-3p gene” or “hsa-miR-4446-3p” used herein includes the hsa-miR-4446-3p gene (miRBase Accession No. MIMAT0018965) described in SEQ ID NO: 127”; para [0251] “The term “hsa-miR-6732-5p gene” or “hsa-miR-6732-5p” used herein includes the hsa-miR-6732-5p gene (miRBase Accession No. MIMAT0027365) described in SEQ ID NO: 160”; para [0228] “The term “hsa-miR-4530 gene” or “hsa-miR-4530” used herein includes the hsa-miR-4530 gene (miRBase Accession No. MIMAT0019069) described in SEQ ID NO: 137”).

Regarding claim 16, Kondou teaches the method of claim 1, wherein an expression level of the cancer-associated miRNA is determined and the expression level is compared to a control reference level (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection of breast cancer” to measure an expression level of one or more breast cancer-derived gene… further comparing, for example, the expression level(s) of the aforementioned gene(s) in the sample (e.g., blood, serum, or plasma) collected from a subject suspected of having breast cancer with a control expression level in the sample collected from a healthy subject (including a non-breast cancer 

Regarding claim 17, Kondou teaches an array (para [0704] “The device of the present invention is a device for cancer marker measurement in which nucleic acids such as the polynucleotides according to the present invention described above, variants thereof, derivatives thereof, or fragments thereof are bound or attached to, for example, a solid phase…The device of the present invention includes, for example, a device for measurement by a hybridization technique. Specific examples thereof include blotting devices and nucleic acid arrays (e.g., microarrays, DNA chips, and RNA chips).”) comprising oligonucleotide probes that hybridize to at least two cancer- associated miRNAs selected from the group consisting of hsa-miR-1184, hsa-miR-1226-5p. hsa- miR-1468-3p, hsa-miR-208a-5p, hsa-miR-216b-5p, hsa-miR-30d-5p, hsa-miR-3124-5p, hsa-miR- 3141, hsa-miR-320d, hsa-miR-3613-3p, hsa-miR-3942-5p, hsa-miR-4423-3p, hsa-miR-4446-3p, hsa-miR-4499, hsa-miR-4529-3p, hsa-miR-4530, hsa-miR-4668-5p, hsa-miR-4727-3p, hsa-miR- 4749-3p. hsa-miR-4801, hsa-miR-6732-5p, hsa-miR-766-3p, hsa-miR-7855-5p, hsa-miR-8075, and hsa-miR-8084 (para [0658] “In the present invention, the nucleic acid probes or the primers that can be used for detecting breast cancer or for diagnosing breast cancer enables qualitative and/or quantitative measurement of the presence, expression level, or existing amount (abundance) of any of the target nucleic acids as the breast cancer markers described above, for example,…miR-4446-3p…miR-4530…miR-6732-5p”).

Regarding claim 18, Kondou teaches the array of claim 17, wherein the oligonucleotide probes hybridize to at least six cancer-associated miRNAs (para [0695]-[0697]; para [0706] ‘”The kit or the device of the present invention comprises nucleic acids capable of specifically binding to the polynucleotides of at least one, preferably at least two, more preferably at least three, most preferably 

Regarding claim 19, Kondou teaches a kit for detecting the presence of at least one cancer associated miRNA in a biological sample (Abstract; para [0714] “The polynucleotide contained in the kit or the device of the present invention can be used as a primer or a probe according to a routine method…A body fluid such as blood, serum, plasma, or urine from a subject is collected as a sample to be assayed according to the type of the detection method used.”), 
comprising a nucleic acid specific for at least one cancer-associated miRNA selected from the group consisting of hsa-miR-1184, hsa-miR-1226-5p, hsa-miR-1468-3p, hsa-miR-208a-5p, hsa-miR-216b-5p, hsa- miR-30d-5p, hsa-miR-3124-5p, hsa-miR-3141, hsa-miR-320d, hsa-miR-3613-3p, hsa-miR-3942-5p, hsa-miR-4423-3p, hsa-miR-4446-3p, hsa-miR-4499, hsa-miR-4529-3p, hsa-miR-4530, hsa-miR- 4668-5p, hsa-miR-4727-3p, hsa-miR-4749-3p, hsa-miR-4801, hsa-miR-6732-5p, hsa-miR-766-3p, hsa-miR-7855-5p, hsa-miR-8075, and hsa-miR-8084 (para [0658] “In the present invention, the nucleic acid probes or the primers that can be used for detecting breast cancer or for diagnosing breast cancer enables qualitative and/or quantitative measurement of the presence, expression level, or existing amount (abundance) of any of the target nucleic acids as the breast cancer markers described above, for example,…miR-4446-3p…miR-4530…miR-6732-5p”);
a reagent for performing a nucleic acid assay to detect the at least one cancer-associated miRNA using the nucleic acid (para [0703] “The kit of the present invention may comprise a kit for extracting 
and instructions for performing the assay to detect the at least one cancer-associated miRNA (para [0703] “The kit of the present invention may comprise a kit for extracting nucleic acids (e.g., total RNA) from body fluids, cells, or tissues, a fluorescent material for labeling, an enzyme and a medium for nucleic acid amplification, an instruction manual, etc.”; note the claimed instructions is considered merely a printed matter presenting information to a human reader, hence the instructions does not depend on the nucleic acid, the reagent nor the kit, and vice versa. The printed matter will not distinguish the invention from Kondou in terms of patentability. See MPEP 2111.05 (I) B).).

Regarding claim 20, Kondou teaches the kit of claim 19, wherein the kit includes at least six nucleic acids for detecting at least six of the cancer-associated miRNAs (para [0695]-[0697]; para [0706] “The kit or the device of the present invention comprises nucleic acids capable of specifically binding to the polynucleotides of at least one, preferably at least two, more preferably at least three, most preferably at least five to all of the breast cancer marker miRNAs, respectively, of the group 1 described above.”; para [0218] “The term “hsa-miR-4446-3p gene” or “hsa-miR-4446-3p” used herein includes the hsa-miR-4446-3p gene (miRBase Accession No. MIMAT0018965) described in SEQ ID NO: 127”; the combination of at least six cancer-associated miRNA includes hsa-miR-4446-3p).


(a) obtaining a biological sample from a human patient (Abstract; para [0717] “The method for detecting the absence of an expression product(s) of a breast cancer-derived gene(s) or the presence of the expression product(s) of a breast cancer-derived gene in a sample using the kit or the device of the present invention comprises; collecting a body fluid such as blood, serum, plasma, or urine of a subject”); 
(b) detecting whether at least one cancer-associated miRNA is present in the biological sample using a nucleic acid-based detection assay (para [0717] “The method for detecting the absence of an expression product(s) of a breast cancer-derived gene(s) or the presence of the expression product(s) of a breast cancer-derived gene in a sample using the kit or the device of the present invention comprises; collecting a body fluid such as blood, serum, plasma, or urine of a subject; measuring the expression level(s) of the target gene(s) contained therein using one or more polynucleotides (including variant(s), fragment(s), or derivative(s)) selected from the polynucleotide group of the present invention”), 
wherein the cancer associated miRNA is selected from the group consisting of hsa-miR-1184, hsa-miR-1226-5p, hsa-miR-1468-3p, hsa-miR-208a-5p, hsa- miR-216b-5p, hsa-miR-30d-5p, hsa-miR-3124-5p, hsa-miR-3141, hsa-miR-320d, hsa-miR-3613-3p, hsa-miR-3942-5p, hsa-miR-4423-3p, hsa-miR-4446-3p, hsa-miR-4499, hsa-miR-4529-3p, hsa-miR- 4530, hsa-miR-4668-5p, hsa-miR-4727-3p, hsa-miR-4749-3p, hsa-miR-4801, hsa-miR-6732-5p, hsa-miR-766-3p, hsa-miR-7855-5p, hsa-miR-8075, and hsa-miR-8084 (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection 
 (c) identifying the patient as a patient at risk of having cancer when at least one cancer-associated miRNA is present in the biological sample (para [0717] “…measuring the expression level(s) of the target gene(s) contained therein using one or more polynucleotides (including variant(s), fragment(s), or derivative(s)) selected from the polynucleotide group of the present invention; and evaluating the presence or absence of breast cancer or to detect breast cancer.”); and 
(d) administering a therapeutic regimen to the patient at risk of having cancer (para [0709] “This method of the present invention enables limitedly-invasive early diagnosis of the breast cancer with high sensitivity and specificity and thereby brings about early treatment and improved prognosis”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kondou, in view of US 2010/0203544 A1 to Croce et al. (hereinafter “Croce”).
Regarding claim 13, Kondou teaches the method of claim 1, but fails to teach the nucleic acid- based detection assay is a first-strand cDNA synthesis assay.
Croce teaches a method of measuring microRNA expression level (para [0020] “In a related embodiment, the invention provides a method of diagnosing cancer in a subject, comprising reverse transcribing total RNA from a sample from the subject to provide a set of labeled target oligodeoxynucleotides; hybridizing the target oligodeoxynucleotides to a microarray comprising miRNA-specific probe oligonucleotides to provide a hybridization profile for the sample; and comparing the sample hybridization profile to the hybridization profile generated from a control sample”), by a first strand cDNA synthesis assay (para [0085] “The microchip may be fabricated by techniques known in the art. For example, probe oligonucleotides of an appropriate length, e.g., 40 nucleotides, are 5′-amine modified at position C6 and printed using commercially available microarray systems, e.g., the GeneMachine OmniGrid™ 100 Microarrayer and Amersham CodeLink™ activated slides. Labeled cDNA oligomer corresponding to the target RNAs is prepared by reverse transcribing the target RNA with labeled primer. Following first strand synthesis, the RNA/DNA hybrids are denatured to degrade the RNA templates. The labeled target cDNAs thus prepared are then hybridized to the microarray chip under hybridizing conditions…The labeled target cDNA marks the exact position on the array where binding occurs, allowing automatic detection and quantification.”).
It would have been prima facie obvious to one of ordinary skill in the art to have tried to detect cancer associated miRNA using a first-strand cDNA synthesis assay with a reasonable expectation of success, given than first-strand cDNA synthesis assay is a common assay to measure RNAs as taught by Croce (para [0085]). See MPEP 2143 (I) E.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondou, in view of U.S. Pre-grant Publication No. US 2014/0228243 A1 to Smith.
Regarding claim 15, Kondou teaches the method of claim 1, and Kondou teaches the biological sample is obtained and measured for cancer-associated microRNAs to monitor disease development (para [0091] “The “sample” used herein, that is subjected to determination, detection, or diagnosis refers to a tissue and a biological material in which the expression of the gene of the present invention varies as breast cancer develops, as breast cancer progresses, or as therapeutic effects on breast cancer are exerted.”; para [0709] “This method of the present invention enables limitedly-invasive early diagnosis of the breast cancer with high sensitivity and specificity and thereby brings about early treatment and improved prognosis. In addition, exacerbation of the disease or the effectiveness of surgical, radiotherapeutic, and chemotherapeutic treatments can be monitored.”), wherein the cancer-associated microRNAs includes miRNAs miR-4446-3p, miR-4530 and miR-6732-5p to detect breast cancer (para [0708] “The present invention further provides a method for detecting breast cancer, comprising using the kit or the device of the present invention (comprising the aforementioned nucleic acid(s) that can be used in the present invention) as described in Section “3. Kit or device for detection of breast cancer” to measure an expression level of one or more breast cancer-derived genes represented by: expression level(s) of breast cancer-derived genes selected from the following group of miRNAs…miR-4446-3p…miR-4530…miR-6732-5p…in a sample in vitro.”).
However, Kondou fails to teach the method further comprises obtaining a second biological sample from the human patient 6 months to 5 years after the first biological sample is obtained and detecting the presence or absence of at least one of the cancer- associated miRNA in the second biological sample, wherein the cancer-associated miRNA is selected from the group consisting of hsa-miR-1184, hsa-miR-1226-5p, hsa-miR-1468-3p, hsa-miR- 208a-5p, hsa-miR-216b-5p, hsa-miR-30d-5p, hsa-miR-3124-5p, hsa-miR-3141, hsa-miR-320d, hsa- miR-3613-3p, hsa-miR-3942-5p, hsa-miR-4423-3p, 
Smith teaches a method of monitoring disease development based on microRNA expression levels over time (Abstract), comprising obtaining a biological sample from a human patient 6 months to 5 years after a previous biological sample is obtained and detecting the presence or absence of an miRNA in said biological sample (para [0128]-[0131] “Simply put, an increase in the expression of miR-146a and a decline in at least one of miR-146a regulated genes indicate a relapse, and may provide an early sign before over symptoms occur, allowing for a quicker and more efficient therapeutic response…Of course, more samples taken in more time-points may provide a statistically robust analysis of said expression trends, and may also be utilized as a method for continuous monitoring of subjects…For example, the samples may be collected…every 6 months, every 7 months, every 8 months, every 9 months, every 10 months, every 11 months, every year or even more…It should be appreciated that the sample may be obtained from the monitored patient in the indicated time intervals for a period of several months or several years. More specifically, for a period of 1 year, for a period of 2 years, for a period of 3 years, for a period of 4 years, for a period of 5 years”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kondou and Smith to measure cancer-associated microRNAs in a second biological sample obtained 6 months to 5 years after the first biological sample, in order assess the disease progress based on microRNA biomarkers (para [0128]-[0131] of Smith).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        /SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637